Title: From Thomas Jefferson to Thomas Perkins, 24 March 1801
From: Jefferson, Thomas
To: Perkins, Thomas



Sir
Washington Mar. 24. 1801.

I recieved in due time your favor of Feb. 6. but never till now have had a moment’s leisure to make you my acknolegements for the permission to use your invention. my nailers are employed in hammering  nails, except one cutter for four pennies only, our neighborhood requiring no other cut nail. so that it is but a small business with me. still I like to see even small things done to the best advantage. I am not certain that I perfectly understand the manner of making the vice for holding and pushing up the hoop iron; tho I have some idea of it; and you do not mention whether you cut your hoop cold or warm. I cut it warm, in which case the frequent changes necessary would waste time. perhaps you can add to your former favor by taking time to drop me a line of information on this subject which will be thankfully recieved by Sir
Your humble servt

Th: Jefferson

